Case 3:19-cv-01226-L-AHG Document 13 Filed 10/09/19 PageID.2119 Page 1 of 2




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11
     MATTHEW JONES; THOMAS FURRH;                         Case No.: 3:19-cv-01226-L-AHG
12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
     POWAY WEAPONS AND GEAR and                           Hon. M. James Lorenz and Magistrate
13
     PWG RANGE); NORTH COUNTY                             Judge Allison H. Goddard
14   SHOOTING CENTER, INC.; BEEBE
     FAMILY ARMS AND MUNITIONS LLC
15                                                        PLAINTIFFS' NOTICE OF PARTIES
     (d.b.a. BFAM and BEEBE FAMILY
                                                          WITH FINANCIAL INTEREST
16   ARMS AND MUNITIONS); FIREARMS
     POLICY COALITION, INC.; FIREARMS
17                                                        Complaint Filed: July 1, 2019
     POLICY FOUNDATION; THE
                                                          Amended Complaint Filed: July 30, 2019
18   CALIFORNIA GUN RIGHTS
     FOUNDATION (formerly known as the
19
     CALGUNS FOUNDATION); and
20   SECOND AMENDMENT
     FOUNDATION,
21
                                            Plaintiffs,
22
     v.
23
     XAVIER BECERRA, in his official
24   capacity as Attorney General of the State of
25   California, et al.,

26 1 - - - - - - - - - - - - - - - -Defendants.
                                     --__J

27

28

                                PLAINTIFFS' NOTICE OF PARTIES WITH FINANCIAL INTEREST (3 : 19-cv-O 1226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 13 Filed 10/09/19 PageID.2120 Page 2 of 2




 2            Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Local Rule
 3
      40.2 of the United States District Court for the Southern District of California, the
 4

 5    undersigned counsel ce1iifies that as of this date, Plaintiffs PWGG, L.P., North
 6
      County Shooting Center, Inc., Beebe Family Arms and Munitions, LLC, Firearms
. 7
      Policy Coalition, Inc., Fireanns Policy Foundation, The California Gun Rights
 8

 9    Foundation, and Second Amendment Foundation, have no parent corporations, and no
1
 o publically held company owns 10% or more of any of Plaintiffs' stock.
11

12

13    October 9, 2019                          Respectfully submitted,
14
                                               Gatzke, Dillon & ~
15

16                                             By:    '£hn~
17

18

19

20

21

22
23

24

25

26
27

28

                              PLAINTIFFS ' NOTICE OF PARTIES WITH FINANCIAL INTEREST (3:19-cv-01226-L-AHG)
